DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-24 are pending and under examination.

Priority
This application is a continuation of 15/422996, which is a a divisional of 13/501,676, which is a proper National Stage (371) entry of PCT Application No. PCTAU1100303, filed 03/18/2011, which claims foreign priority to AU2010901171, filed in Australia on 03/19/2010. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 11-15, and 19-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodson (U.S. 4,175,326) in view of Yarbrough (2009/0098050), as evidenced by Designer Biosciences, Peptide Modifications, 2009, retrieved from  Burnam, Intravenous Fluorescein Vascularity Studies of a New Technique: The Subcutaneous Pedicled Extension Flap, Arch Otolaryngol Head Neck Surg. 1993;119(12):1329-1337 (abstract only; of record).


With respect to claim 1, Goodson, throughout the reference and especially at abstract, 2:19-25, 4:15-35, 6:50-65, and claims 11 and 19 teaches contacting a tooth of a subject with a probe comprising  a protein linked to a colored reporter (fluorescein), where the protein is hemoglobin and therefore inherently comprises hemoglobin alpha and beta and binds specifically to porous dental hydroxyapatite and does not bind to not normal porous dental hydroxyapatite (see the instant specification at 3 and 6-7). Goodson at id. teaches that the colored reporter is fluorescein, which is inherently visible by unaided inspection, as evidenced by Burnam at abstract.  Hemoglobin and fluorescein are inherently covalently linked, as evidenced by Designer Biosciences at 1 and naturally bind to porous dental hydroxyapatite.  Goodson at abstract, 2:1, 2:19-40, 4:15-35, 6:50-65, and claims 11 and 19 teaches that the probe can detect cavities.
	Goodson does not explicitly teach detecting the probe specifically bound to the tooth.
	However, Yarbrough, throughout the reference and especially at claim 18, teaches administering to a subject a probe bound to a detectable label that binds to demineralized tooth bone and detecting the detectable label bound to the tooth.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have detected the probe bound to the tooth, as taught by Yarbrough, in the method of Goodson.

One of ordinary skill in the art would have a reasonable expectation of success, because it would be routine to detect the probe bound to the teeth.
With respect to claim 2, Goodson at 4:15-35 teaches hemoglobin, which inherently comprises one of the subunits.
With respect to claim 3, Yarbrough at [0042] teach that the peptides can be directly or indirectly linked to detectable markers.  Furthermore, Yarbrough et al. at [0004], [0030], [0042], and [0062] teach using a linker.
	With respect to claim 11, Yarbrough at [0007]-[0009] teaches detecting by the naked eye (visual inspection).
	With respect to claim 12, Goodson at 1:60-2:5 teaches that detecting allows for diagnosis of dental decay and caries. Yarbrough at [0059] teaches that detecting dental caries.   Moreover, the instant specification at 12 admits that porous dental hydroxyapatite occurs in caries and therefore hemoglobin, which naturally specifically binds to porous dental hydroxyapatite (see for example, Applicant’s admission in the claims), will detect dental caries.
	With respect to claim 13, Goodson at 2:25-30 teaches a human.
With respect to claim 14, Yarbrough at [0015], [0051], [0055], and [0057] teaches demineralizing the bone with EDTA gel ("permeablizing agent") before applying the probe.
With respect to claim 15, Yarbough at [0020]-[0022] and [0059] teaches removing the probe bound to porous dental hydroxyapatite by washing the tooth with a washing solution.
Goodson at 1:50-55, 3:55-68, and 4:15-35 teaches a method of diagnosing and treatment using a probe and a remineralization agent (fluoride) and teaches treating the tooth with fluoride.
With respect to claims 21-22, Yarbough at [0048] teaches contacting the tooth with the probe for ten minutes.
With respect to claims 23-24, Yarbough at [0048] teaches contacting the tooth with the probe for ten minutes.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.

	

Claims 4-6 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodson (U.S. 4,175,326) in view of Yarbrough (2009/0098050), as applied to claim 1 or 3, and further in view of Frangioni et al. (U.S. 2008/0308744), Kameda (US4959306 and Conlon (E.P. 0 245 052A2) (IDS entered).
With respect to claims 4-6 and 9, Yarbrough at [0042] teach that the peptides can be directly or indirectly linked to detectable markers.  Furthermore, Yarbrough et al. at [0004], [0030], [0042], and [0062] teach using a linker.
Goodson and Yarbrough do not teach smcc.
However, Frangioni, throughout the reference and especially at abstract, [0067]-[0071] and claims 1, 7, and 10 teaches a protein covalently conjugated to one or more indocyanine green (a colored reporter) via a cysteine thiol using SMCC.  
Kameda at 7:12-16, 7:35-45, and claims 1 and 8 teaches that SMCC is a popular and preferred heterobifunctional linker.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have attached the label to the protein using a thiol linkage, as taught by Frangioni, via SMCC, as taught by Kameda, in the method of Goodson, as modified by Yarbrough.
One of ordinary skill in the art would have been motivated to have attached the label to the protein using a thiol linkage, as taught by Frangioni, via SMCC, as taught by Kameda, in the method of Goodson, as modified by Yarbrough, because Goodson teaches a probe where a protein is covalently bound to a label, Yarbrough teaches using a linker, Frangioni teaches that labels can be attached to proteins using a thiol linkage and SMCC and Kameda teaches that SMCC is a popular and preferred heterobifunctional linker.
One of ordinary skill in the art would have a reasonable expectation of success, because SMCC is routinely used for crosslinking labels to proteins.

Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodson (U.S. 4,175,326) in view of Yarbrough (2009/0098050), as applied to claim 1, and further in view of Conlon (E.P. 0 245 052A2).
With respect to claims 7-8, Goodson at 4:15-35 teaches hemoglobin linked to fluorescein. Yarbrough at claim 1 teaches either a fluorophore or a chromophore can be used as a label.
Goodson and Yarbrough do not teach amido black.
Conlon, throughout the reference and especially at 12:24-42, teaches using amido black as a label and teaches that either amido black or fluorescein can be used to label the protein, thereby implying that it is an art recognized equivalent.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used amido black, as taught by Conlon, in the method of Goodson, as modified by Yarbrough.
One of ordinary skill in the art would have been motivated to have used amido black, as taught by Conlon, in the method of Goodson, as modified by Yarbrough, because Goodson teaches using fluorescein, Yarbrough teaches that the label can be a fluorophore or chromophore, and Conlon implies that fluorescein and amido black are art recognized equivalents.  Since fluorescein and amido black are art recognized equivalents, it would be obvious to substitute one for another.
One of ordinary skill in the art would have a reasonable expectation of success, because amido black is routinely used to label proteins.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodson (U.S. 4,175,326) in view of Yarbrough (2009/0098050),  Frangioni et al. (U.S. 2008/0308744), as applied to claim 1, and further in view of Kameda (US4959306) and Conlon (E.P. 0 245 052A2).
With respect to claim 10, Goodson at 4:15-35 teaches hemoglobin linked to fluorescein. Yarbrough at claim 1 teaches either a fluorophore or a chromophore can be used as a label.
Goodson and Yarbrough do not teach amido black or SMCC.
Frangioni, throughout the reference and especially at abstract,  [0067]-[0071] and claims 1, 7, and 10 teaches a protein covalently conjugated to one or more indocyanine green (a colored reporter) via a thiol using SMCC.  
Moreover, Kameda at 7:12-16, 7:35-45, and claims 1 and 8 teaches that SMCC is a popular and preferred heterobifunctional linker.
However, Conlon, throughout the reference and especially at 12:24-42, teaches using amido black as a label and teaches that either amido black or fluorescein can be used to label the protein, thereby implying that it is an art recognized equivalent.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have attached the label to the protein using a thiol linkage, as taught by Frangioni, via SMCC, as taught by Kameda, and to have used amido black, as taught by Conlon,  in the method of Goodson, as modified by Yarbrough.
One of ordinary skill in the art would have been motivated to have attached the label to the protein using a thiol linkage, as taught by Frangioni, via SMCC, as taught by Kameda, and to have used amido black, as taught by Conlon,  in the method of Goodson, as modified by Yarbrough, because Goodson teaches a probe where a protein is covalently bound to a label, Yarbrough teaches using a linker, Frangioni teaches that labels can be attached to proteins using a thiol linkage and SMCC and Kameda teaches that SMCC is a popular and preferred heterobifunctional linker. One of ordinary skill in the art would have been motivated to have used amido black, as taught by Conlon, in the method of Goodson, as modified by Yarbrough, because Goodson teaches using fluorescein, Yarbrough teaches that the label can be a fluorophore or chromophore, and Conlon implies that fluorescein and amido black are art 
One of ordinary skill in the art would have a reasonable expectation of success, because SMCC is routinely used for crosslinking labels to proteins and amido black is frequently used as a label.
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodson (U.S. 4,175,326) in view of Yarbrough (2009/0098050), as applied to claim 15, and further in view of Nagai (US20080038686).
With respect to claim 16, Yarbrough at [0020]-[0022] and [0059] teaches removing the probe bound to porous dental hydroxyapatite by washing the tooth with a washing solution.
Goodson and Yarbrough do not teach the composition of the washing solution.
However, Nagai, throughout the reference and especially at [0077], teaches adding a probe and washing with PBS (which includes hydrogen phosphate ions).
  It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used PBS as a washing solution, as taught by Nagai, in the method of Goodson, as modified by Yarbrough.
One of ordinary skill in the art would have been to have used PBS as a washing solution, as taught by Nagai, in the method of Goodson, as modified by Yarbrough, because PBS is commonly used as washing solution.
One of ordinary skill in the art would have a reasonable expectation of success, because PBS is commonly used as a washing solution.
Claims 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodson (U.S. 4,175,326) in view of Yarbrough (2009/0098050), and Nagai (US20080038686), as applied to claim 16, and further in view of Dichter (US3956480).
With respect to claims 17-18, Goodson, Yarbrough and Nagai do not teach sodium hydrogen phosphate.
However, Dichter, throughout the reference and especially at 11:5-40 teaches rinsing teeth to remove a probe with sodium dihydrogen phosphate (monobasic sodium phosphate)..  Moreover, it would be routine to optimize the concentration of the phosphate buffer, because in general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.

  It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used a buffer containing  sodium dihydrogen phosphate as a washing solution, as taught by Dichter, in the method of Goodson, as modified by Yarbrough and Nagai.
One of ordinary skill in the art would have been to have used a buffer containing  sodium dihydrogen phosphate as a washing solution, as taught by Dichter, in the method of Goodson, as modified by Yarbrough and Nagai, because PBS and sodium dihydrogen phosphate are commonly used interchangeably as they are both phosphate buffers and Dichter teaches removing a colored probe from teeth with a buffer containing sodium dihydrogen phosphate.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US10434037. Although the claims at issue are not identical, they are not patentably distinct from each other because US10434037 is a species of the instant application and contains the same limitations with narrower claims.
Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641